Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 June 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
L’Orient 19 June 1780.
This will be presented to you by Doctor John Foulke & Mr Fox who are warmly reccommended to me from Philadelphia. I beg leave to introduce them to you & shall be particularly obliged by your Civilities to them.
I am with the greatest Respect Dear & honoured Sir Your dutifull & affectionate Kinsman
Jona Williams J
The Honable Doctor Franklin
 
Addressed: A monsieur / Monsieur Franklin / Ministre plenipotentiaire / des Etats unis de l’amerique / Septentrionale en son Hotel / A Passy prés Paris.
  Notation: Jona Williams 19 June 1780
